COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762
                                        February 4, 2019

           Lamech Hamisi                                      Mary Angie Garcia
           11925 Luckey River                                 Bexar County District Clerk
           San Antonio, TX 78252                              101 W. Nueva, Suite 216
                                                              San Antonio, TX 78205
           Kenneth Gibussa                                    * DELIVERED VIA E-MAIL *
           6422 Palmetto Way
           San Antonio, TX 78253                              Honorable Norma Gonzales
                                                              Judge, 131st District Court
           Marisa Aragon                                      100 Dolorosa St, 2nd Fl
           Caritas Legal Services                             San Antonio, TX 78205-3028
           1801 W. Cesar Chavez Blvd.                         * DELIVERED VIA E-MAIL *
           San Antonio, TX 78207
           * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00753-CV
               Trial Court Case Number:   2016CI05422
               Style: Kenneth Gibussa
                      v.
                      Sylvia Nyaucho, Benta Okweso Cornel and Lamech Hamisi

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855


        cc: Delcine Benavides (DELIVERED VIA E-MAIL)
        Evelyn Martinez Huron (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2019

                                       No. 04-18-00753-CV

                                       Kenneth GIBUSSA,
                                           Appellant

                                                 v.

                 Sylvia NYAUCHO, Benta Okweso Cornel and Lamech Hamisi,
                                       Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI05422
                          Honorable Norma Gonzales, Judge Presiding

                                          ORDER
       On October 16, 2018, appellant Kenneth Gibussa filed a notice of appeal seeking to
appeal a judgment or order signed on July 24, 2018. The clerk’s record was filed in this appeal
on December 17, 2018.

       The clerk’s record reveals the following. On December 21, 2017, Gibussa filed his first
amended petition naming three defendants: Sylvia Nyaucho, Benta Okweso Cornel, and Lamech
Hamisi. All three defendants filed answers. On June 29, 2018, two of the named defendants —
Sylvia Nyaucho and Benta Okweso Cornel — filed a no evidence motion for summary
judgment. On July 24, 2018, the trial court signed an order granting the motion which is the
order Gibussa seeks to appeal.

        After reviewing the clerk’s record, this court determined the summary judgment order
Gibussa seeks to appeal appears to be interlocutory because it does not dispose of the claims
against Lamech Hamisi, and no severance order appears in the record. A summary judgment
that does not dispose of all parties and causes of action is not final and appealable. Lehmann v.
Har–Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001). Accordingly, we ordered Gibussa to show
cause in writing why this appeal should not be dismissed for lack of jurisdiction.

        Gibussa filed a written response to this court’s show cause order, stating he tried to take
actions to proceed with his claims against Lamech Hamisi, but the trial court clerk and the
“defendant attorney” insisted the underlying cause was “dismissed” and “closed.” “If the
appellate court is uncertain about the intent of [a summary judgment] order, it can abate the
appeal to permit clarification by the trial court.” Id. at 206. Because the order signed by the trial
court appears to be interlocutory but the trial court clerk appears to be providing advice to the
contrary, this appeal is ABATED to the trial court for further clarification. The trial court is
ORDERED to provide written clarification to this court no later than two weeks from the date of
this order regarding the status of Gibussa’s claims against Lamech Hamisi.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court